DETAILED ACTION
Allowable Subject Matter
Claims 1-3, 5-9, and 11-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1 and 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, the charged particle beam aperture has a ring shape on a charged particle beam source side of the charged particle beam aperture plate, and has a cylindrical shape with a diameter larger than the ring shape on a back side.
Regarding claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a charged particle beam aperture plate in which the charged particle beam aperture is formed, and to which a voltage is applied by the charged particle beam aperture power supply, wherein the charged particle beam aperture power supply applies, to the charged particle beam aperture, a voltage having a polarity opposite to a polarity of charges of the charged particle beam, and wherein the charged particle beam aperture has a ring shape on a charged particle beam source side of the charged particle beam aperture plate, and has a conical shape whose diameter gradually increases from the ring shape on a back side.
Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, a thickness of the second charged particle beam is smaller than a thickness of the first charged particle beam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANWAY CHANG whose telephone number is (571)270-5766.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





Hanway Chang
December 29, 2021
/HC/Examiner, Art Unit 2881                                                                                                                                                                                                        
/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881